Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eddie Gamble, Sr., filed a petition for a writ of mandamus and a supplemental petition for a writ of mandamus, alleging that the district court has unduly delayed acting on his Bivens * action. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has dismissed the action without prejudice and denied Gamble’s motions for reconsideration. Accordingly, because Gamble has obtained the relief he requested, we deny the mandamus petition and supplemental mandamus petition as moot. We dispense with oral argument because *290the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).